       Case 5:18-cv-07233-EJD Document 479 Filed 04/27/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 9

10 WERIDE Corp. f/k/a JingChi Corp., WERIDE            CASE NO. 18-cv-07233-EJD (NC)
   Inc. f/k/a JingChi Inc.,
11                                                     ORDER TO SHOW CAUSE AS TO WHY
                   Plaintiffs,                         COURT SHOULD NOT CONCLUDE
12                                                     SERVICES OF FORENSIC NEUTRAL
           vs.                                         AND DISCOVERY SPECIAL MASTER
13
   JING WANG, and others,
14
                   Defendants.
15

16

17          This Court appointed Martin Quinn as the discovery Special Master in this case and FTI as

18 the forensic neutral. ECF 266, 273. In light of the terminating sanction ordered by District Court

19 Judge Edward J. Davila (ECF 477), it appears the services of Master Quinn and FTI in this case are

20 no longer needed. The parties by April 30 must file a response if there is any reason to continue the

21 services of Master Quinn and FTI. The Court retains jurisdiction to enforce the collection of any

22 fees and costs due to Master Quinn and FTI.

23           The Court thanks Master Quinn and FTI for their service to the parties and the Court in this

24 case.

25 IT IS SO ORDERED.

26
     DATED: April 27, 2020                            _____________________________________
27                                                    Honorable Nathanael Cousins
                                                      United States Magistrate Judge
28
